—Appeal from a judgment of the Supreme Court (Bradley, J.), entered September 1, 1998 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request for parole release.
Petitioner is currently serving a prison term of 15 years to life following his conviction of the crime of murder in the second degree. Petitioner commenced this CPLR article 78 proceeding challenging the denial of his request for parole release. Supreme Court dismissed the petition and we affirm.
It is well settled that the Parole Board need not specifically address each of the guidelines in its determination (see, Matter of Waters v New York State Div. of Parole, 252 AD2d 759, 760, Iv denied 92 NY2d 812). While the Parole Board placed special emphasis upon the nature of the underlying crime and petitioner’s failure to accept responsibility or demonstrate remorse for the crime, upon our review of the record we are satisfied that the Parole Board took into consideration other appropriate factors, including petitioner’s achievements while incarcerated (see, People ex rel. Talley v Executive Dept., N. Y. State Div. of Parole, 232 AD2d 798, 799). Accordingly, we find no reason to disturb the Parole Board’s discretionary decision. *711Petitioner’s remaining contentions have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed, without costs.